DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
“A computer system comprising: a processor operatively coupled to memory; an artificial intelligence (AI) platform, in communication with the processing, having machine learning (ML) tools to process an untrusted training data set, the tools comprising: a training manager to train a neural model with the untrusted data set; a ML manager, operatively coupled to the training manager, to classify each data point in the untrusted data set using the trained neural model, and to retain activations of one or more designated layers in the trained neural model; a cluster manager, operatively coupled to the ML manager, to apply a clustering technique on the retained activations for each label, and for each cluster to assess integrity of data in the cluster, including the cluster manager to: determine a first distance between a first median and a second median, the first median representing intra-cluster first activations for a first cluster, the first cluster representing a first label, and the second median representing first activations for the first label, the first activations defining a first data set associated with the first label; and determine a second distance between the first median and a third median representing second activations for a second label, the second activations defining a second data set associated with the second label, the second label being different from the first label; a classification manager, operatively coupled to the cluster manager, the classification manager to assign a poisoned classification or a legitimate classification to the assessed cluster, the classification corresponding to the integrity assessment; and a repair manager, operatively coupled to the classification manager, the repair manager to selectively remediate one or more clusters classified as poisoned.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A computer program product to utilize machine learning to process an untrusted training data set, the computer program product comprising: a computer readable storage medium having program code embodied therewith, the program code executable by a processor to: train a neural model with the untrusted training data set; classify each data point in the untrusted training data set using the trained neural model, and retain activations of one or more designated layers in the trained neural model; apply a clustering technique on the retained activations for each label, and for each cluster assess integrity of data in the cluster, including program code to: determine a first distance between a first median and a second median, the first median represents intra-cluster first activations for a first cluster, the first cluster represents a first label, and the second median represents first activations for the first label, the first activations define a first data set associated with the first label; and determine a second distance between the first median and a third median, the third median represents second activations for a second label, the second activations define a second data set associated with the second label, the second label being different from the first label; compare the first and second distances, and classify the first cluster as a poisoned classification or a legitimate classification responsive to the comparison; and selectively remediate one or more clusters classified as poisoned.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A method comprising: receiving, by a neural network, an untrusted training data set, each data point of the untrusted data set having a label; training a neural model using the untrusted data set; classifying each data point in the untrusted data set using the trained neural model, and retaining activations of one or more designated layers in the trained neural model; applying a clustering technique on the retained activations for each label; for each cluster, assessing integrity of data associated with the cluster, including: determining a first distance between a first median and a second median, the first median representing intra-cluster first activations for a first cluster, the first cluster representing a first label, and the second median representing first activations for the first label, the first activations defining a first data set associated with the first label; and determining a second distance between the first median and a third median representing second activations for a second label, the second activations defining a second data set associated with the second label, the second label being different from the first label; comparing the first and second distances, and classifying the first cluster as a poisoned classification or a legitimate classification responsive to the comparison; and selectively remediating one or more clusters classified as poisoned.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        August 18, 2022